UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2012 ARQULE, INC. (Exact Name of Issuer as Specified in Charter) Delaware 000-21429 04-3221586 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 19 Presidential Way Woburn, MA (Address of principal executive offices) (Zip code) (781) 994-0300 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition. On August 2, 2012 ArQule, Inc. (the “Registrant”) issued a press release announcing its financial results for the fiscal quarter ended June 30, 2012. The press release is furnished as Exhibit 99.1 hereto and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1 Text of press release dated August 2, 2012 announcing results of operations. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARQULE, INC. (Registrant) /s/Peter S. Lawrence Peter S. Lawrence President and Chief Operating Officer August 2, 2012 3
